EXHIBIT 10.1

 

EXCHANGE AND PURCHASE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
November 26, 2008 by and among Finlay Fine Jewelry Corporation, a Delaware
corporation (the “Company”), and each of the undersigned beneficial holders
(each a “Holder” and collectively, the “Holders”) of the Company’s 8-3/8% Senior
Notes due June 1, 2012 (the “Notes”), which were issued pursuant to an Indenture
(the “Notes Indenture”), dated as of June 3, 2004, between the Company and HSBC
Bank USA, National Association (as successor to HSBC Bank USA), as trustee (the
“Trustee”).

RECITALS

WHEREAS, the Company has issued and outstanding $200 million aggregate principal
amount of Notes pursuant to the Notes Indenture;

WHEREAS, the Company and the Holders have reached an agreement for the exchange
of certain of the Notes held by the Holders (totaling approximately 70% of the
aggregate amount outstanding of the Notes) (the “Exchange Notes”) for third lien
secured PIK notes of the Company (the “Third Lien Notes”);

WHEREAS, the Company and the Holders have agreed, subject to and on the terms
and conditions set forth in this Agreement, that each Holder shall exchange the
principal amount of the Exchange Notes owned by it as listed on Schedule I
hereto for $1,000 principal amount of Third Lien Notes per $1,000 principal
amount at maturity of Exchange Notes exchanged;

WHEREAS, the Company, as issuer, and Finlay Enterprises, Inc. (“FEI”) and the
Company’s subsidiaries, as guarantors (collectively, the “Guarantors”) and the
Trustee are entering into a new indenture which shall govern the Third Lien
Notes, a copy of which is attached hereto as Exhibit A (the “Third Lien
Indenture”), and related collateral documents, copies of which are attached
hereto as Exhibit B (the “Third Lien Collateral Documents”);

WHEREAS, the Company and the Holders have also reached an agreement for the
Holders to purchase $20 million aggregate principal amount of new second lien
secured PIK notes issued by the Company and guaranteed by the Guarantors (the
“Second Lien Notes” and together with the Third Lien Notes, the “Secured
Notes”);

WHEREAS, the Company, as issuer, the Guarantors and the Trustee are entering
into a new indenture which shall govern the Second Lien Notes, a copy of which
is attached hereto as Exhibit C (the “Second Lien Indenture”), and related
collateral documents, copies of which are attached hereto as Exhibit D (the
“Second Lien Collateral Documents”);

WHEREAS, concurrently with the execution of the Second Lien Indenture and the
Third Lien Indenture, General Electric Capital Corporation (“GECC”), the Third
Lien Agent named therein, the Second Lien Agent named therein and the borrowers
and obligors named therein are entering into an Intercreditor Agreement (the
“Intercreditor Agreement”), a copy of which is attached hereto as Exhibit E;

 

--------------------------------------------------------------------------------



WHEREAS, concurrently with the execution of the Second Lien Indenture and the
Third Lien Indenture, the Company, the Guarantors, GECC and other Credit Parties
named therein are entering into Amendment No. 1 (the “Credit Agreement
Amendment”) to the Fourth Amended and Restated Credit Agreement dated as of
November 9, 2007 (the “Credit Agreement”), a copy of which is attached hereto as
Exhibit F;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I – EXCHANGE AND ISSUANCE OF SECURITIES;

CONSENT TO AMENDMENTS AND

WAIVER OF COMPLIANCE WITH THE NOTES INDENTURE

Section 1.01.   Authorization of Issue. Prior to the Closing (as defined below),
the Company and the Guarantors shall have duly authorized the delivery to each
Holder the principal amount of Second Lien Notes and Third Lien Notes set forth
opposite such Holder’s name on Schedule I hereto, and the Guarantors’ respective
guarantees thereof pursuant to the Second Lien Indenture and Third Lien
Indenture.

Section 1.02.   Exchange of Notes. Subject to the terms and conditions set forth
in this Agreement, each Holder hereby agrees to exchange at the Closing (the
“Exchange”) the principal amount of the Exchange Notes held by such Holder, as
set forth opposite such Holder’s name on Schedule I hereto, for the principal
amount of Third Lien Notes set forth opposite such Holder’s name on Schedule I
hereto. In addition, in exchange for the right to receive pay-in-kind interest
accruing from and including June 1, 2008 to but excluding December 1, 2008 under
the terms of the Third Lien Notes, each Holder waives all rights to receive the
interest payment scheduled for December 1, 2008 on its Exchange Notes. The
Exchange Notes exchanged pursuant to this Agreement shall be cancelled. The
principal amount of the Third Lien Notes to be issued shall be rounded to the
nearest $1,000.

Section 1.03.   Issuance of Notes. The Company hereby agrees, on the basis of
the representations, warranties and agreements of the Holders contained herein
and subject to all the terms and conditions set forth herein, to issue and sell
to the Holders (the “Second Lien Issuance”) and, upon the basis of the
representations, warranties and agreements of the Company and the Guarantors
herein contained and subject to all the terms and conditions set forth herein,
the Holders agree, severally and not jointly, to purchase from the Company, at a
purchase price of 100% of the principal amount thereof, the principal amount of
Second Lien Notes set forth opposite the name of such Holder on Schedule I
hereto. The principal amount of the Second Lien Notes to be issued shall be
rounded to the nearest $1,000. The Company shall not be obligated to deliver any
of the Second Lien Notes to be delivered hereunder except upon payment for all
of such Second Lien Notes to be purchased as provided herein. The Second Lien
Notes will be offered and sold to the Holders without registration under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance on an
exemption under the Securities Act.

 

2

 

--------------------------------------------------------------------------------



Section 1.04.   Legend on Notes. Each certificate issued at the Closing
representing Secured Notes shall be endorsed with a legend in substantially the
form as provided in the Second Lien Indenture and Third Lien Indenture, as
applicable.

 

Section 1.05.

Registration.

(a)       If on the 6 month anniversary of the Closing, the Secured Notes cannot
be resold pursuant to Rule 144 of the Securities Act, without regard to transfer
restrictions or volume limitations, the Company shall, at its expense, use
commercially reasonable efforts to (i) have filed by such 6 month anniversary of
the date hereof a registration statement on Form S-3 (or any successor form to
Form S-3) or any available registration statement (a “Resale Shelf”), for a
public offering of such Secured Notes, (ii) have such Resale Shelf declared
effective as soon as practicable thereafter and (iii) keep such Resale Shelf
continuously effective, supplemented and amended as required by the Securities
Act, and shall use commercially reasonable efforts to promptly eliminate any
stop order or other limitation on resales under such Resale Shelf, for so long
as such Secured Notes are subject to the transfer restrictions and volume
limitations of Rule 144 of the Securities Act. The Company may suspend the use
of the Resale Shelf for not more than 15 days in any single instance and not
more than 45 days in any calendar year if the Company, FEI or any of their
respective Subsidiaries are engaged in confidential negotiations or other
confidential business activities, disclosure of which would be required in such
registration statement (but would not be required if such registration statement
were not filed), and the Board of Directors of the Company determines in good
faith and with the advice of outside counsel that such disclosure would be
materially detrimental to the Company. The Company shall no less than 10 days
prior to the filing of such registration statement, give written notice of such
proposed registration to all other Holders and, as soon as practicable, shall
use its commercially reasonable efforts to cause such Secured Notes to be
registered on such form for the offering together with all or such portion of
the Secured Notes of any Holders joining in such request as are specified in a
written request received by the Company within 20 days after receipt of such
written notice from the Company; provided, however, that the Company shall not
be required to effect more than one such registration pursuant to this Section
1.05(a).

(b)       Subject to the next sentence below, the Company shall not be required
to file a Resale Shelf if the security arrangements (as may be amended) for the
Third Lien Notes or the Second Lien Notes (“Security Arrangements”) would impose
on the Company the obligation to prepare stand alone subsidiary financial
statements as part of such Resale Shelf registration or on an ongoing basis
under Rule 3-10 or 3-16 of Regulation S-X or significant ongoing opinion
requirements under Section 314 of the Trustee Indenture Act of 1939, as amended
(together, the “Reporting and Opinion Obligations”). The Holders shall have a
right to amend the Security Arrangements so that the filing of a Resale Shelf
does not trigger the Company’s Reporting and Opinion Obligations, in which case
the Company will remain subject to its obligation to file the Resale Shelf in
accordance with Section 1.05(a).

(c)       The Company may defer the filing (but not the preparation) of a
registration statement required by Section 1.05(a) until a date not later than
45 days after the 6 month anniversary of the date hereof if (i) on the 6 month
anniversary of the date hereof, the Company, Finlay Enterprises, Inc. or any of
their respective Subsidiaries are engaged in

 

3

 

--------------------------------------------------------------------------------



confidential negotiations or other confidential business activities, disclosure
of which would be required in such registration statement (but would not be
required if such registration statement were not filed), and the Board of
Directors of the Company determines in good faith and with the advice of outside
counsel that such disclosure would be materially detrimental to the Company and
its stockholders or (ii) prior to the 6 month anniversary of the date hereof,
the Board of Directors had determined to effect a registered underwritten public
offering of the Company’s debt securities for the Company’s account and the
Company had taken substantial steps (including, but not limited to, selecting a
managing underwriter for such offering) and is proceeding with reasonable
diligence to effect such offering and the Company determines in good faith that
the filing of the Resale Shelf would materially interfere with the Company’s
ability to conduct the offering. A deferral of the filing of a registration
statement pursuant to this Section 1.05(c) shall be lifted, and the requested
registration statement shall be promptly filed forthwith, if, in the case of a
deferral pursuant to clause (i) of the preceding sentence, the negotiations or
other activities are disclosed or terminated, or, in the case of a deferral
pursuant to clause (ii) of the preceding sentence, the proposed registration for
the Company’s account is abandoned. In order to defer the filing of a
registration statement pursuant to this Section 1.05(c), the Company shall
promptly (but in any event within 10 days), upon determining to seek such
deferral, deliver to each Holder a certificate signed by an executive officer of
the Company stating that the Company is deferring such filing pursuant to this
Section 1.05(c) and a general statement of the reason for such deferral and an
approximation of the anticipated delay.

(d)       The right of the Holders to have their Secured Notes included in a
registration statement may be assigned by the initial Holder to a subsequent
holder of at least $10.0 million principal amount of Second Lien Notes or $20.0
million of Third Lien Notes and such succeeding Holder shall have the rights of
a Holder set forth in this Section 1.05 and Section 6.02.

(e)       The Company shall indemnify the Holders with respect to the Resale
Shelf as set forth in Section 6.02.

ARTICLE II - CLOSING DATE; DELIVERY

Section 2.01.   Closing and Location. The closing of the Exchange and the Second
Lien Issuance (the “Closing”) shall take place on the date hereof, or on such
other date as shall be mutually agreed to by the Company and the Holders owning
at least a majority (in principal dollar amount at maturity) of the Exchange
Notes owned on the date hereof (the “Required Holders”) (the “Closing Date”) at
the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, New York, or such other place as shall be mutually agreed to
by the Company and the Required Holders.

Section 2.02.   Delivery. At the Closing, (a) the Company shall deliver to the
Depository Trust Company (“DTC”) or its custodian (i) a global certificate
representing the aggregate principal amount of Second Lien Notes being issued in
the Second Lien Issuance against payment by or on behalf of the Holders of the
purchase price therefor by wire transfer in immediately available funds and (ii)
a global certificate representing the aggregate principal amount of Third Lien
Notes being issued in the Exchange, or, at the request of any Holder, the
Company shall deliver to such Holder certificates representing the principal
amount of Second

 

4

 

--------------------------------------------------------------------------------



Lien Notes or Third Lien Notes set forth opposite such Holder’s name on Schedule
I hereto and registered in such names and in such denominations as such Holder
requests and (b) each Holder shall effect by book entry, in accordance with the
applicable procedures of DTC and the terms of the applicable indenture, the
delivery to the Company (or to their respective designee which may be the
Trustee for the benefit of the Company), the Exchange Notes held by such Holder
as set forth opposite such Holder’s name on Schedule I and such Exchange Notes
shall be cancelled or the amount outstanding under global certificates
representing the Notes shall be decreased by the respective amounts of Exchange
Notes delivered.

Section 2.03.   Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.

Section 2.04.   No Transfer of Notes After the Closing; No Further Ownership
Rights in the Notes. Upon consummation of the Closing, all Exchange Notes (or
interests therein) exchanged pursuant to this Agreement shall cease to be
transferable and there shall be no further registration of any transfer of any
such Exchange Notes or interests therein. From and after the Closing, the
Holders shall cease to have any rights with respect to such Exchange Notes,
including any payments of accrued and unpaid interest,except as otherwise
provided for herein or by applicable law.

ARTICLE III - REPRESENTATIONS AND WARRANTIES

Section 3.01.   Representations and Warranties of the Company. The Company
represents and warrants to each of the Holders that the following statements are
true, correct and complete as of the date hereof:

(a)       Organization and Good Standing. It and each Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation and has all requisite corporate power and authority, as
the case may be, to own, lease and operate its properties and to carry on its
business. It and each Guarantor is duly qualified or authorized to do business
as a foreign corporation and is in good standing under the laws of each
jurisdiction in which it leases real property and each other jurisdiction in
which the conduct of its business or the ownership of its properties requires
such qualification or authorization, except where the failure so to be qualified
or authorized would not have a material adverse effect on the Company, FEI and
its subsidiaries taken as a whole.

(b)       Power and Authority. It has all requisite power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement. Each Guarantor has all
requisite power and authority to issue its guarantee with respect to each of the
Second Lien Notes pursuant to the Second Lien Indenture, and the Third Lien
Notes pursuant to the Third Lien Indenture.

(c)       Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action

 

5

 

--------------------------------------------------------------------------------



on its part. The execution and delivery of the guarantees with respect to the
Second Lien Notes pursuant to the Second Lien Indenture, and the Third Lien
Notes pursuant to the Third Lien Indenture have been duly authorized by all
necessary action on the part of each Guarantor.

(d)       Binding Obligation. This Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

(e)       No Conflicts. The execution, delivery and performance by it of this
Agreement do not and shall not (i) violate any provision of law, rule or
regulation applicable to it or its certificate of incorporation or by-laws (or
other organizational document) or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party or under its certificate
of incorporation or by-laws (or other organizational documents).

(f)        Governmental Consents. The execution, delivery and performance by it
of this Agreement do not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body other than
pursuant to the Exchange Act, assuming the accuracy of the representations and
warranties herein of the Holders.

(g)       DTC and PORTAL. The Secured Notes are eligible for clearance and
settlement through the DTC and the NASD PORTAL MarketSM (“PORTAL”).

Section 3.02.   Representations and Warranties of the Holders. Each of the
Holders severally represents and warrants to the Company and each of the other
Holders that the following statements are true, correct and complete as of the
date hereof:

(a)       Power and Authority. It has all requisite power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.

(b)       Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

(c)       Binding Obligation. This Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

(d)       No Conflicts. The execution, delivery and performance by it of this
Agreement do not and shall not (i) violate any provision of law, rule or
regulation applicable to it or its certificate of incorporation or by-laws (or
other organizational document) or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default

 

6

 

--------------------------------------------------------------------------------



under any material contractual obligation to which it is a party or under its
certificate of incorporation or by-laws (or other organizational documents).

(e)       Governmental Consents. The execution, delivery and performance by it
of this Agreement do not and shall not require any registration or filing by it
with any federal, state or other governmental authority or regulatory body.

(f)        Ownership of Notes. The principal amount of Exchange Notes held by
such Holder as set forth on Schedule I hereto is an accurate amount and such
Holder is the beneficial owner thereof, free and clear of all liens (other than
obligations pursuant to this Agreement).

(g)       Purchase Entirely for Own Account. It is acquiring the Second Lien
Notes and Third Lien Notes for its own account, for investment purposes and not
with a view to the distribution thereof, except in compliance with the
Securities Act. It understands that the Second Lien Notes and Third Lien Notes
issued to it may not be resold except pursuant to an effective registration
statement filed under the Securities Act or pursuant to an exemption from
registration thereunder.

(h)       Investment Experience. It has such knowledge and experience in
financial and business affairs that such Holder is capable of evaluating the
merits and risks of an investment in the Second Lien Notes and Third Lien Notes.
It is either a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act or an “accredited investor” as defined in Regulation D under the
Securities Act. Such Holder acknowledges that no representations, express or
implied, are being made with respect to the Company, the Second Lien Notes, the
Third Lien Notes, or otherwise, other than those expressly set forth herein. In
making its decision to invest in the Second Lien Notes and Third Lien Notes
hereunder, such Holder has relied upon independent investigations made by such
Holder and, to the extent believed by such Holder to be appropriate, such
Holder’s representatives, including such Holder’s own professional, tax and
other advisors. Such Holder and its representatives have been given the
opportunity to examine all documents and to ask questions of, and to receive
answers from, the Company and its respective representatives concerning the
terms and conditions of the investment in the Second Lien Notes and Third Lien
Notes.

(i)        Restricted Securities. It has been advised by the Company that (i)
the offer and sale of the Second Lien Notes and Third Lien Notes has not been
registered under the Securities Act; (ii) the offer and sale of the Second Lien
Notes and Third Lien Notes is intended to be exempt from registration under the
Securities Act pursuant to either Rule 144A or Regulation D under the Securities
Act; and (iii) there is no established market for the Second Lien Notes and
Third Lien Notes, and it is not anticipated that there will be any active public
market for the Second Lien Notes and Third Lien Notes in the foreseeable future.
It is familiar with Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act (“Rule 144”), as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act. It
will only sell or otherwise transfer the Second Lien Notes in accordance with
the Second Lien Indenture, and the Third Lien Notes in accordance with the Third
Lien Indenture.

 

7

 

--------------------------------------------------------------------------------



ARTICLE IV – COVENANTS

Section 4.01.   Covenants of the Company. The Company hereby covenants and
agrees with the Holders as follows:

(a)       Rule 144 Tolling. The Issuer shall not, and shall not permit any of
their “affiliates” (as defined in Rule 144 under the Securities Act) to, resell
any of the Secured Notes which constitute “restricted securities” under Rule 144
that have been reacquired by any of them.

(b)       Investment Limitation. The Company shall not invest or otherwise use
the proceeds received by the Company from its sale of the Second Lien Notes in
such a manner as would require the Company, the Guarantors or any of their
subsidiaries to register as an investment company under the Investment Company
Act of 1940, as amended.

ARTICLE V - CONDITIONS TO CLOSING

Section 5.01.   Holders’ Conditions to Closing. The obligations of the Holders
to exchange the Exchange Notes for the Third Lien Notes and to purchase the
Second Lien Notes shall be subject to (A) the accuracy of the representations
and warranties of the Company and the Guarantors contained herein as of the date
of this Agreement (B) the accuracy of the statements of the Company and each of
the Guarantors made in any certificates pursuant to the provisions hereof, (C)
the performance by the Company and the Guarantors of their obligations hereunder
and (D) the following additional conditions (any of which may be waived):

(a) There shall not be in effect any injunction or other order that prohibits
the Exchange, the Second Lien Issuance or any of the transactions contemplated
by this Agreement.

(b) Both (i) the Company and the Trustee, with the consent of the Holders and
with the requisite consents required by the Notes Indenture, shall have entered
into a supplemental indenture to the indenture governing the Existing Notes to
permit the issuance of the Secured Notes, and such indenture shall be in full
force and effect and (b) the Company has, in accordance with the terms of the
Notes Indenture, provided the Trustee with a notice of waiver of compliance with
all relevant provisions of the Notes Indenture, including any relevant default
provisions, which would otherwise prevent the consummation of the Exchange, the
Second Lien Issuance (the “Waiver”).

(c) The Company, the Guarantors and the Second Lien Indenture Trustee shall have
entered into the Second Lien Indenture and the Second Lien Collateral Documents
and such indenture and Second Lien Collateral Documents shall be in full force
and effect.

(d) The Company, the Guarantors and the Third Lien Indenture Trustee shall have
entered into the Third Lien Indenture and the Third Lien Collateral Documents
and such indenture and Third Lien Collateral Documents shall be in full force
and effect and the security interests granted in the Second Lien Collateral and
the Third Lien Collateral are perfected.

(e)  GECC and the other parties thereto shall have entered into the
Intercreditor Agreement, in form and substance satisfactory to the Holders.

 

8

 

--------------------------------------------------------------------------------



(f)  Following the receipt of the Waiver by the Company, the Company, the
Guarantors, GECC and other parties thereto shall have entered into the Credit
Agreement Amendment, in form and substance satisfactory to the Holders.

(g) The reasonable fees, costs and expenses of Paul, Weiss, Rifkind, Wharton &
Garrison LLP incurred in connection with the Exchange, Second Lien Issuance and
Credit Agreement Amendment shall have been paid in full by the Company, to the
extent invoices therefor have been received by the Company and, to the extent
not yet received, will be paid by the Company after the Closing promptly
following such receipt.

(h) The Company shall have requested and caused Weil, Gotshal & Manges LLP,
outside legal counsel to the Company to furnish to the Holders its opinions,
dated the Closing Date and addressed to the Holders and the Trustee, in form and
substance satisfactory to the Holders.

(i)  The Secured Notes shall have been declared eligible for clearance and
settlement through DTC and PORTAL.

(j)  On or prior to the Closing Date, the Company and each of the Guarantors
shall have furnished to the Holders a certificate of the Company or the
Guarantors, respectively, signed by or on behalf of its respective secretary,
dated the Closing Date, which shall include, among other things, (i) the
Certificate of Incorporation and By-laws or similar constitutive documents of
the Company or the Guarantor, respectively, (ii) resolutions authorizing the
issuance of the Exchange and Second Lien Issuance or the issuance of the
Guarantee, respectively, and (iii) such other information as the Holders may
reasonably require.

(k) On or prior to the Closing Date, the Company should have furnished to the
Holders certificate of insurance, title insurance and notice of additional
agents in form and substance satisfactory to the Holders.

 

 

(l)

The Closing shall have occurred no later than the close of business on the date
hereof.

Section 5.02.   Company’s Conditions to Closing. The Company’s obligations to
exchange the Third Lien Notes for the Exchange Notes and to sell the Second Lien
Notes shall be subject to (i) the accuracy of the representations and warranties
of the Holders and (ii) the Holders holding not less than 65% of the principal
amount outstanding of the Notes having executed this Agreement and having
delivered the requisite principal amount of Exchange Notes to DTC in accordance
with Section 2.02 hereof.

ARTICLE VI – MISCELLANEOUS

Section 6.01.   Release. Each party hereto, on behalf of itself and its
predecessors, successors and assigns, hereby unequivocally, irrevocably and
unconditionally releases, surrenders, acquits and forever discharges each other
party hereto, their subsidiaries and the respective directors, officers,
stockholders, members, partners, employees, affiliates, agents, advisors,
attorneys (except with respect to legal opinions delivered on the Closing Date),
successors and assigns (collectively, the “Released Parties”), from any and all
actions, causes of action, claims, suits, covenants, contracts, controversies,
agreements, promises, indemnities, damages, judgments, remedies, demands and
liabilities, of any nature whatsoever, in law, at

 

9

 

--------------------------------------------------------------------------------



equity or otherwise incurred prior to and as of the date hereof (collectively,
the “Claims”), whether direct, derivative or otherwise, which have been, may be
or ever could be asserted against any of the Released Parties, either for itself
or otherwise for or on behalf of any other Person, including in connection with
the Exchange Notes, the Notes Indenture and the negotiations relating to and
consummation of this Agreement and the transactions contemplated thereby, other
than any Claims arising under this Agreement or the instruments and agreements
contemplated hereby.

 

Section 6.02.

Indemnification and Contribution.

(a)        The Company agrees to indemnify and hold harmless each Holder and its
affiliates covered by the Resale Shelf, its directors, officers, employees and
agents, and each person, if any, who controls any Holder or such affiliates
within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Holder”), against any loss, claim, damage, liability or expense, as
incurred, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or expense relating to resales of the Secured
Notes pursuant to the Resale Shelf) (collectively, “Losses”), to which such
Indemnified Holder may become subject, insofar as any such Loss arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Resale Shelf as originally filed or in any amendment
thereof, the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein not
misleading; and to reimburse each Indemnified Holder for any and all expenses,
including the fees and disbursements of counsel, as such expenses are reasonably
incurred by such Indemnified Holder in connection with investigating, defending,
settling, compromising or paying any such Loss; provided, however, that the
foregoing indemnity agreement shall not apply to any Loss to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder (or its related Indemnified Holder) expressly for use therein. The
indemnity agreement set forth in this Section 6.02(a) shall be in addition to
any liabilities that the Company may otherwise have.

(b)       Promptly after receipt by the Indemnified Holder under this Section
6.02 of notice of the commencement of any action, such Indemnified Holder will,
if a claim in respect thereof is to be made against the Company under this
Section 6.02, notify the Company in writing of the commencement thereof, but the
failure to notify the Company (i) will not relieve it from liability under
paragraph (a) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the Company of substantial
rights and defenses and (ii) will not, in any event, relieve the Company from
any obligations to any Indemnified Holder other than the indemnification
obligation provided in paragraph (a) above. In case any such action is brought
against any Indemnified Holder and such Indemnified Holder seeks or intends to
seek indemnity from the Company, the Company will be entitled to participate in,
and, to the extent that it shall elect, jointly with any other indemnifying
parties similarly notified, by written notice delivered to the Indemnified
Holder promptly after receiving the aforesaid notice from such Indemnified
Holder, to assume the defense thereof with counsel satisfactory to such
Indemnified Holder; provided, however, if the defendants in any such action
include both the Indemnified Holder and the Company and the Company shall have
reasonably concluded that a conflict may arise between the positions of the
Company and the Indemnified

 

10

 

--------------------------------------------------------------------------------



Holder in conducting the defense of any such action or that there may be legal
defenses available to it and/or other Indemnified Holders that are different
from or additional to those available to the Company, the Indemnified Holder or
Holders shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Holder or Holders. Upon receipt of notice from the Company to
such Indemnified Holder of the Company’s election so to assume the defense of
such action and approval by the Indemnified Holder of counsel, the Company will
not be liable to such Indemnified Holder for any legal or other expenses
subsequently incurred by such Indemnified Holder in connection with the defense
thereof unless (i) the Indemnified Holder shall have employed separate counsel
in accordance with the proviso to the preceding sentence (it being understood,
however, that the Company shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the Company,
representing the Indemnified Holders who are parties to such action) or (ii) the
Company shall not have employed counsel satisfactory to the Indemnified Holder
to represent the Indemnified Holder within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the Company.

(c)       The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which shall not be withheld unreasonably,
but if settled with such consent or if there is a final judgment for the
plaintiff, the Company agrees to indemnify the Indemnified Holder against any
Loss by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time the Indemnified Holder shall have requested the Company
to reimburse the Indemnified Holder for fees and expenses of counsel as
contemplated by Section 6.02(c) hereof, the Company agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by the
Company of the aforesaid request and (ii) the Company shall not have reimbursed
the Indemnified Holder in accordance with such request prior to the date of such
settlement. The Company shall not, without the prior written consent of the
Indemnified Holder, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any Indemnified Holder is or could have been a party and indemnity was or
could have been sought hereunder by such Indemnified Holder, unless such
settlement, compromise or consent (x) includes an unconditional release of such
Indemnified Holder from all liability on claims that are the subject matter of
such action, suit or proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
Indemnified Holder.

(d)       If the indemnification provided for in this Section 6.02 is for any
reason unavailable to or otherwise insufficient to hold harmless the Indemnified
Holder in respect of any Loss referred to therein, then the Company shall
contribute to the aggregate amount paid or payable by such Indemnified Holder,
as incurred, as a result of any Loss referred to therein:

(i)        in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Holders, on the other hand,
from the offering and sale of the Secured Notes pursuant to this Agreement and
resale of the Secured Notes pursuant to a Resale Shelf, on the one hand, and a
Holder with respect to the resale by such Holder of the Secured Notes pursuant
to a Resale Shelf, on the other hand, or

 

11

 

--------------------------------------------------------------------------------



(ii)       if the allocation provided by Section 6.02(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in Section 6.02(d)(i) above but also the
relative fault of the Company, on the one hand, and the Holders, on the other
hand, in connection with the statements or omissions or alleged statements or
omissions that resulted in such Loss, as well as any other relevant equitable
considerations.

The relative benefits received by the Company, on the one hand, and the Holders,
on the other hand, in connection with such offering and such resale of the
Secured Notes pursuant to a Resale Shelf shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Secured Notes exchanged or purchased under this Agreement (before deducting
expenses) received by the Company and the total proceeds received by the Holders
with respect to their resale of the Secured Notes pursuant to a Resale Shelf.
The relative fault of the Company, on the one hand, and the Holders, on the
other hand, shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Holders agree that it
would not be just and equitable if contribution pursuant to this Section 6.02(d)
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 6.02.

The amount paid or payable by a party as a result of the Loss referred to above
shall be deemed to include, subject to the limitations set forth in Section
6.02(b), any legal or other fees or expenses reasonably incurred by such party
in connection with investigating or defending any action or claim.

Notwithstanding the provisions of this Section 6.02, in no event will any Holder
be required to undertake liability to any person under this Section 6.02 for any
amounts in excess of the dollar amount of the proceeds to be received by such
Holder from the sale of such Holder’s Secured Notes (after deducting any fees,
discounts and commissions applicable thereto) pursuant to any Resale Shelf under
which such Secured Notes are to be registered under the Securities Act. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute as provided in this Section 6.02(d) are several and
not joint.

(e)       The provisions of this Section 6.02 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder, the
Company or any of the officers, directors or employees, agents or controlling
persons referred to in Section 6.02 hereof, and will survive the sale by a
Holder of Secured Notes.

 

12

 

--------------------------------------------------------------------------------



Section 6.03.   Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns (including any debtor-in-possession of such party).

Section 6.04.   Entire Agreement. This Agreement constitutes the entire
understanding and agreement among the parties hereto with regard to the subject
matter hereof and supersedes all prior agreements with respect thereto.

Section 6.05.   Effectiveness; Amendments. This Agreement shall not become
effective and binding on a party hereto unless and until a counterpart signature
page to this Agreement has been executed and delivered by such party. Once
effective, this Agreement may not be modified, amended or supplemented, nor may
any of the conditions to Closing be waived, except in a writing signed by the
Company and the Holders.

Section 6.06.   Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 6.07.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
signature page of this Agreement by telecopier or e-mail shall be effective as
delivery of a manually executed signature page of this Agreement.

Section 6.08.   Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

Section 6.09.   Representations, Indemnities and Releases to Survive. The
respective agreements, representations, warranties, indemnities and other
statements of the Company and the Guarantors or its or their officers and of the
Holders set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of the
Holders or the Company and the Guarantors or any of the indemnified persons
referred to in Section 6.02, and will survive delivery of and payment for the
Secured Notes. The provisions of Section 6.01 and Section 6.02 shall survive the
termination or cancellation of this Agreement.

Section 6.10.   Governing Law; Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws of the State of New York. The parties hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the borough of Manhattan of the City, County and State of New York over
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, jury trial and any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such

 

13

 

--------------------------------------------------------------------------------



dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Section 6.11.   Notices. All demands, notices, requests, consents and
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered by courier service, messenger, telecopy, or
if duly deposited in the mails, by certified or registered mail, postage
prepaid-return receipt requested, to the following addresses, or such other
addresses as may be furnished hereafter by notice in writing, to the following
parties:

 

(a)

If to the Company, to:

Finlay Fine Jewelry Corporation

529 Fifth Avenue, Fifth Floor

New York, NY 10017

Facsimile No.: (212) 808-2946

Attn: Bruce E. Zurlnick, Senior Vice President, Treasurer and Chief Financial
Officer

with a copy to (which copy shall not constitute notice):

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile No.: (212) 310-8007

Attn: Lori Fife and Corey Chivers

(b)       If to a Holder, to its address set forth on the signature pages hereto
or such other address as provided to the parties in writing:

 

with a copy to (which copy shall not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Facsimile No.: (212) 757-3990

Attn: Raphael M. Russo

Section 6.12.   Specific Performance. Each party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other parties to sustain damages for which such
parties would not have an adequate remedy at law for money damages, and
therefore each party hereto agrees that in the event of any such breach the
other parties may seek the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which such parties may be entitled, at law or in equity.

 

14

 

--------------------------------------------------------------------------------



Section 6.13.   Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power or remedy thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

Section 6.14.   No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.

Section 6.15.   No Third Party Beneficiaries. Except as provided in Section
1.05, this Agreement is not intended to be for the benefit of, and shall not be
enforceable by, any person who or which is not a party hereto.

Section 6.16.   Representation by Counsel. The Company and each Holder
acknowledges that it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party based upon
lack of legal counsel shall have no application and is expressly waived.

Section 6.17.   Several, Not Joint, Obligations. The agreements, representations
and obligations of the parties under this Agreement are, in all respects,
several and not joint.

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

15

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FINLAY FINE JEWELRY CORPORATION

 

 

By:

 /s/ Arthur E. Reiner

Name: Arthur E. Reiner

Title: Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO EXCHANGE AND PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



Schedule I

 

Noteholder

Principal Amount Of Exchange Notes

 

Total Principal Amount of Third Lien Notes Exchanged for Exchange Notes

 

 

Total Principal Amount of Second Lien
Notes Issued

 

$115,283,000

$115,283,000

$16,511,000

 

$24,357,000

$24,357,000

$3,489,000

 

 

 